                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Ardell Jenkins,                    Civil No. 19-cv-1050 (DSD/TNL)

                  Plaintiff,

v.                                             ORDER

Family Justice Center,

                  Defendant.



     Based on the report and recommendation by Magistrate Judge

Tony N. Leung dated May 29, 2019, [ECF No. 3], and all of the

files and records, and no objections having been filed, IT IS

HEREBY ORDERED that:

     1.   This action is dismissed without prejudice for lack of

          jurisdiction; and

     2.   The Application to proceed in without prepaying fees

          or costs [ECF No. 2] is denied as moot.




Date: June 17, 2019                 /s David S. Doty
                                    David S. Doty, Judge
                                    United States District Court
